Per Curiam.
Cy R. Yusten appeals the award of alimony to his ex-wife, Connee L. Yusten.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion in the alimony award. Ray v. Ray, 222 Neb. 324, 383 N.W.2d 752 (1986).
Upon a de novo review of this case, we find no patent unfairness in the alimony award. Therefore, there was no abuse of discretion by the trial court, and its decree should be affirmed.
Each party shall pay his or her own costs and attorney fees in this court.
Affirmed.